Case 6:15-cv-01855-TAD-CBW Document 403 Filed 09/19/19 Page 1 of 2 PageID #: 15145



   MINUTE ENTRY
   TERRY A. DOUGHTY
   U.S. DISTRICT JUDGE
   September 19, 2019


                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION

   TOTAL REBUILD, INC.                                   CIVIL ACTION NO. 6:15-01855

   VERSUS                                                JUDGE TERRY A. DOUGHTY

   PHC FLUID POWER, LLC                                  MAG. JUDGE CAROL WHITEHURST



                                                * * **


          On September 17, 2019, Plaintiff filed a Motion to Set Hearing on Defendant’s Rule 11

   Motion [Doc. No. 396]. The Court denied that motion, stating that the parties may submit any

   proposed testimony by Affidavits, but the Court did not specify a deadline for the filing of

   Affidavits [Doc. No. 398]. That deadline is hereby fixed as September 25, 2019.

          On September 13, 2019, the Court issued its Preliminary Findings of Fact and

   Conclusions of Law [Doc. No. 388] and therein directed Defendant to file its motion for attorney

   fees under 35 U.S.C. § 285 no later than September 18, 2019 and directed Plaintiff to file a

   response no later than September 25, 2019. On September 18, 2019, Defendant filed its motion

   for attorney fees under 35 U.S.C. § 285 [Doc. No. 399] and additionally filed a motion for

   attorney fees, expenses, and costs under 28 U.S.C. § 1927 [Doc. No. 401]. A Notice of Motion

   Setting [Doc. No. 402] was issued as to both motions which gave a conflicting date for Plaintiff

   to file its response to the 35 U.S.C. § 285 motion.
Case 6:15-cv-01855-TAD-CBW Document 403 Filed 09/19/19 Page 2 of 2 PageID #: 15146



          Accordingly, the Notice of Motion Setting [Doc. No. 402] is VACATED. Plaintiff is

   directed to file its responses to both motions [Doc. Nos. 399 and 401] no later than September

   25, 2019. Defendant may file replies to Plaintiff’s responses no later than September 30, 2019.



                                                 TAD
